DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4 and 9-32 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-10, 21 and 23-28 in the reply filed on 01/22/2021 is acknowledged. Claims 11-20, 22 and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both an arm segment on the left side of Figure 10 and downward arrows in the center of Figure 10. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “47” in Figure 6; “d1” and “P1” in Figures 22, 24, 26 and 28.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Claim Objections
Claim 23 is objected to because of the following informalities:  
In claim 23, line 4, “irradiating” should read “irradiate”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9-10, 21 and 23-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the substrate holder" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the edge section washing device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the edge section washing device” has been interpreted to refer to the “organic substance desorption device” of claim 1.
Claim 23 recites the limitation “an organic substance desorption device” in line 2. The limitation of “an organic substance desorption device” is previously introduced in line 3 of claim 1. It is unclear whether the recitation of claim 23 is referring to this previous limitation or introducing a new limitation.
Claim 28 recites the limitation “a control unit” in line 3. The limitation of “a control unit” is previously introduced in line 2 of claim 26. It is unclear whether the recitation of claim 28 is referring to this previous limitation or introducing a new limitation.
Any claim(s) dependent on the above claims is/are rejected for their dependence.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 fails to further limit claim 1, simply repeating the organic substance desorption device which locally desorbs organic substance at the edge of the substrate via UV irradiation or plasma emission. As there is no antecedent basis for the “edge section washing device”, it has been interpreted to refer again to the organic substance . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (U.S. 2007/0117365), hereinafter Kuriyama, in view of Arvin et al. (U.S. 2015/0303102), hereinafter Arvin.
Regarding claim 1, Kuriyama teaches a plating apparatus for plating a substrate (Fig. 10, plating apparatus 201), comprising an organic substance desorption device configured to desorb an organic substance existing on a substrate (Figs 10 and 11, ultraviolet radiation chamber 218 which removes organic substances; Paragraph 0140, lines 5-19), a plating bath (Fig. 10, plating chamber 224; Paragraph 0135, line 10) configured to contain a plating solution (Fig. 12D, plating solution 260) such that a voltage is applied between the substrate and an anode for plating while the substrate and the anode are immersed in the plating solution (Paragraph 0141, lines 4-8), wherein the organic substance desorption device comprises a UV irradiation device configured to irradiate the substrate with an ultraviolet (Paragraph 0136, lines 9-11). Kuriyama further teaches the substrate being held by a substrate holder (Paragraph 00062).
Kuriyama does not teach the organic substance being locally desorbed at an edge region reaching a peripheral portion of the substrate adjacent to a region sealed by a seal member when the substrate is held by the substrate holder. 
Kuriyama does teach the ultraviolet ray being applied to the resist film following a pattern forming process on the substrate to remove excess resist and organic substances remaining on the substrate (Paragraph 0038, lines 1-12). Arvin teaches a plating tool comprising a seal member which seals against a wafer to prevent leaking to electrical contact regions of the wafer (Paragraph 0002, lines 7-10, and Paragraph 0051, lines 1-5), as well as an organic substance desorption device that locally desorbs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama to include the organic photoresist edge removal taught by Arvin to prevent organic material from contacting and sticking to the seal of the plating apparatus and causing inadequate sealing and leaks in subsequent plating processes.
Regarding claim 4, Kuriyama in view of Arvin teaches the UV irradiation device being arranged at a position where the UV can be locally applied to the edge section of the substrate from above the substrate (Figs. 12A-12D of Kuriyama show UV rays 248 coming from above the substrate W).
Regarding claim 23, Kuriyama in view of Arvin, as stated above in regards to claim 1, teaches the organic substance desorption device configured to locally desorb the organic substance existing at the edge section of the substrate, including a UV irradiation device configured to irradiate the edge section of the substrate with an 
Regarding claim 21, Kuriyama teaches a plating apparatus for plating a substrate (Fig. 10, plating apparatus 201), comprising a plating bath (Fig. 10, plating chamber 224) for performing plating by applying a voltage to the substrate (Paragraph 0141, lines 4-8) held by a substrate holder (Paragraph 0062); and an organic substance desorption device configured to desorb an organic substance existing on a substrate (Figs. 10 and 11, ultraviolet radiation chamber 218 which removes organic substances; Paragraph 0140, lines 5-19), wherein the organic substance desorption device comprises a UV irradiation device configured to irradiate the substrate with an ultraviolet (Paragraph 0136, lines 9-11). 
Kuriyama does not teach the organic substance being locally desorbed at an edge region reaching a peripheral portion of the substrate adjacent to a region sealed by a seal member when the substrate is held by the substrate holder. 
Kuriyama does teach the ultraviolet ray being applied to the resist film following a pattern forming process on the substrate to remove excess resist and organic substances remaining on the substrate (Paragraph 0038, lines 1-12). Arvin teaches a plating tool comprising a seal member which seals against a wafer to prevent leaking to electrical contact regions of the wafer (Paragraph 0002, lines 7-10, and Paragraph 0051, lines 1-5), as well as an organic substance desorption device that locally desorbs organic material existing in an edge region reaching a peripheral portion of the substrate adjacent to a region sealed by the seal member (mask which protects underlying portions of photoresist while exposing edges to broadband, i.e. UV, exposure to remove 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama to include the organic photoresist edge removal taught by Arvin to prevent organic material from contacting and sticking to the seal of the plating apparatus and causing inadequate sealing and leaks in subsequent plating processes.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Arvin as applied to claim 1 above, further in view of Wang et al. (U.S. 2017/0345696), hereinafter Wang ‘696.
Kuriyama in view of Arvin teaches all the elements of the plating apparatus of claim 1 as stated above. Kuriyama in view of Arvin further teaches an aligner configured the rotate the substrate to align the orientation of the substrate (Kuriyama-Fig. 10, aligner 12 which aligns a flat or notch in a predetermined direction, necessarily rotating the substrate to that position; Paragraph 0136, lines 5-7). Kuriyama in view of Arvin does not teach the organic substance desorption device being provided at the aligner. Instead, Kuriyama teaches the substrate being transferred from the aligner to the ultraviolet irradiation chamber (Paragraph 0136, lines 7-9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama in view of Arvin to provide the organic substance desorption device and the aligner in the same module as taught by Wang ‘696 in order to decrease the footprint of the apparatus. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Arvin, as applied to claim 1 above, further in view of Wang et al. (U.S. Patent No. 7,285,492), hereinafter Wang ‘492.
Kuriyama in view of Arvin teaches all the elements of the plating apparatus of claim 1 as stated above. Kuriyama in view of Arvin does not teach a sponge washing device configured to remove a particle existing at the edge region of the substrate. 
Wang ‘492 teaches a method and apparatus for plating a substrate (Abstract), comprising a unit for removing particles and unnecessary matters on the substrate (Fig. 19, post plating processing unit 18; Col. 21, lines 27-29) which includes a sponge washing device (Fig. 19, sponge 419) which cleans the edge of the substrate (Col. 21, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus of Kuriyama in view of Arvin to include the sponge washing device for edge cleaning taught by Wang ‘492 to remove particles and other unnecessary materials that may exist on the wafer’s edge after the plating process.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Arvin, as applied to claim 1 above, further in view of Noda et al. (U.S. 2017/0243738), hereinafter Noda.
Kuriyama in view of Arvin teaches all the elements of the plating apparatus of claim 1 as stated above. Kuriyama in view of Arvin does not teach a sensor configured to irradiate with a light the edge region of the substrate from which the organic substance existing at the edge region has been locally removed and measure an intensity or absorbance of a reflected light.
Noda teaches a method and apparatus for imaging a substrate that undergoes peripheral removal of a resist film (Abstract), comprising a light source (Fig. 9, light source 432; Paragraph 0117, lines 1-2) which emits light that is reflected from a peripheral portion of a wafer substrate (Paragraph 0117, lines 8-15) and subsequently measured by an image sensor (Fig. 9, imaging device 412; Paragraph 0118, lines 11-13, and Paragraph 0110, lines 6-9). This light reflection and imaging apparatus allows for detection of defects on the periphery of the substrate which can allow exclusion of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama in view of Arvin to include the reflected light measuring sensor taught by Noda in order to identify edge defects on the substrate and subsequently improve process efficiency.
Claims 24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Arvin as applied to claim 23 above, and further in view of Nogami et al. (U.S. 2008/0017613), hereinafter Nogami.
Regarding claim 24, Kuriyama in view of Arvin teaches all the elements of the plating apparatus of claim 23 as stated above. Kuriyama in view of Arvin further teaches a head unit configured to apply the ultraviolet to the substrate (Fig. 11, excimer photon source 230 with lamps 236; Paragraph 0137, lines 13-15, and Paragraph 0138). Kuriyama in view of Arvin does not teach an actuator configured to move the head unit in a horizontal direction. 
Nogami teaches an apparatus and method of removing unnecessary materials such as organic films on the peripheral part of a substrate (Paragraph 0002), comprising a head unit (Fig. 97, processing head 370) and an actuator configured to move the head unit in a horizontal direction (Fig. 97, position adjusting mechanism 346; Paragraph 0835, lines 1-7). This actuator allows any size of wafer to be processed as the head unit can be adjusted to accommodate different peripheral positioning (Paragraph 0836).

Regarding claim 26, Kuriyama in view of Arvin and Nogami teaches the actuator being configured to move the head unit along the edge of the substrate (Nogami-Fig. 99e-g; processing head 370 moves so its supply nozzle is always along the peripheral part of the substrate as unnecessary film is removed from a flat part 93; Paragraph 0853, lines 5-14). 
Kuriyama in view of Arvin and Nogami, as applied to claim 24 above, does not explicitly teach the organic substance desorption device having a control unit configured to control the head unit and the actuator and the control unit controlling the head unit and the actuator such that the irradiation with the ultraviolet by the head unit and the movement of the head unit along the edge section of the substrate by the actuator taking place simultaneously.
Kuriyama does teach a control panel enabling control of the plating apparatus by an operator (Fig. 10, control panel 4; Paragraph 0107, lines 10-12). Nogami further teaches a control unit configured to control the head unit and the actuator (Nogami-Fig. 97, controller 350; Paragraph 0837, lines 1-3). The control unit can also control the starting and stopping of the head unit’s activity (Nogami-Paragraphs 0870, 0878 and 0885-0886), and would therefore be capable of controlling the head unit and actuator such that the irradiation with the ultraviolet by the head unit and the movement of the head unit along the edge section of the substrate by the actuator take place 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuriyama in view of Arvin and Nogami to further include the control unit controlling the head unit and actuator as taught by Nogami in order to facilitate control over operation of the entire process.
Regarding claim 27, Kuriyama in view of Arvin and Nogami, as applied to claim 26 above, does not explicitly teach the organic substance desorption device having a pivot mechanism configured to cause the head unit to pivot, and the control unit controlling the head unit and the pivot mechanism such that irradiation with the ultraviolet by the head unit is stopped while the head unit is made to pivot by the pivot mechanism.
Nogami further teaches an irradiation unit which is provided with a pivot mechanism (Fig. 59, irradiation unit 22 with arcuate moving mechanism 30; Paragraph 0622). This allows the irradiation unit and its associated laser to be adjustable along a 90 degree axis from above the wafer edge to right beside the wafer edge (Paragraph 0623, lines 3-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the organic substance desorption device taught by Kuriyama in view of Arvin and Nogami to further include the pivot mechanism taught by Nogami in order to allow for a wider range of removal of the organic material on the edge of the substrate.

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plating apparatus taught by Kuriyama in view of Arvin and Nogami to have the pivot mechanism also controlled by the control unit in order to enable full control of the edge matter removal process.
Regarding claim 28, Kuriyama in view of Arvin and Nogami teaches the organic substance desorption device having a rotation mechanism configured to rotate the substrate (Kuriyama-Fig. 11, rotation via motor 242, Paragraph 0138, lines 1-2; Nogami-Fig. 97, rotating processing stage 10, Paragraph 0830, lines 3-5), and the control unit being configured to control the head unit, the rotation mechanism and the actuator (Nogami-Paragraph 0837, lines 1-3). The control unit controls start and stop activity by the head unit, as stated in regards to claim 26, and the rotation mechanism, and would thus be capable of causing irradiation by the head unit to be stopped while the substrate is rotated by the rotation mechanism.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Arvin and Nogami as applied to claim 24 above, and further in view of Mori (U.S. Patent No. 6,004,631).
Kuriyama in view of Arvin and Nogami teaches all the elements of the plating apparatus of claim 24 as stated above. Kuriyama in view of Arvin and Nogami further teaches a first actuator configured to move the head unit in a first direction (Nogami- position adjusting mechanism 346; Paragraph 0835, lines 1-7). Kuriyama in view of Arvin and Nogami does not teach a second actuator configured to move the head unit in a second direction orthogonal to the first direction.
Mori teaches an apparatus for removing unnecessary matter from the edge of a substrate (Abstract), including organic photoresists (Col. 12, lines 53-55), which comprises a plasma generating portion, equivalent to a head unit, for removing the unnecessary matter (Fig. 14, plasma generating electrode 190; Col. 16, line 61-Col. 17, line 2) which is movable horizontally to access the edges of the substrate (Fig. 14, along arrows 301 and 30; Col. 16, lines 54-55). This enables complete removal of unnecessary matter from any flat portions of the substrate (Col. 17, lines 10-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama in view of Arvin and Nogami to include a second actuation mechanism to move the head unit in a direction perpendicular to the first actuator direction as taught by Mori to ensure complete removal of unnecessary matter particularly from flat sides of a substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mimura et al. (U.S. Patent No. 6,700,643) teaches a method and apparatus for removing unnecessary resist from the peripheral area of a substrate with ultraviolet light, including a detection sensor that measures a light reflected from the peripheral portion of the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795